The opinion of the court was delivered by
Manning, C. J.
The heirs of Charles P. Boutté, who are his children and grand children, pray to be put in possession of his estate, and the Public Administrator, who has been appointed dative testamentary executor of the last will of the deceased, opposes their demand.
Boutte’s will was probated in 1871, and his testamentary executor qualified under it. Although the debts are small, and the property inconsiderable, the administration of the succession has been prolonged until now, when the heirs apply for permission to terminate it, and the legatees file their consent thereto: The creditors, if there are any now, do not oppose it.
The Public Administrator alleges that there are suits pending against the succession, and that the funds in his hands can not be taken away until the legacies are paid. It is a sufficient answer to this to say, that-the legatees join the heirs in their prayer to be put in possession of the estate, and thé creditors do not object. The surviving widow also joins in the prayer for the termination of the administration. The petitioners must comply with the requirements of the law before being put *129in possession, and the Public Administrator must account for his administration. Therefore
It is ordered and decreed that the judgment of the lower court is reversed, and that the petitioners be put in possession of the succession of the deceased upon giving security if required, and that the Public Administrator account for his gestión, the succession to pay costs.